United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Indianapolis, IN, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-1142
Issued: November 15, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

Appellant filed an application for review of the Office of Workers’ Compensation
Programs’ (OWCP) December 6, 2010 merit decision denying her occupational disease claim
and the March 7, 2011 nonmerit decision denying her request for reconsideration. The appeal
was docketed as No. 11-1142. After considering the evidence of record, the Board finds this
case is not in posture for a decision.
The present appeal involves appellant’s October 11, 2010 occupational disease claim
(File No. xxxxxx026), in which she alleged that she developed carpal tunnel syndrome, arm pain
and bilateral wrist cysts due to repetitive job activities for 31 years, and that she first realized her
condition was employment related on April 5, 2005. The record indicates that on June 20, 2005
appellant filed a similar claim (File No. xxxxxx704),1 which was denied by OWCP in decisions
dated July 18, 2006 and May 4, 2007.2 By decision dated November 14, 2007, the Board
1
2

Appellant cited wrist injuries due to 27 years of repetitive duties as a clerk.

Appellant has filed several prior claims for neck and shoulder injuries. Her 1998 occupational disease claim
was accepted for cervical radiculopathy (File No. xxxxxx317); her January 3, 2000 claim was accepted for bilateral
rotator cuff sprain (File No. xxxxxx554); her January 5, 2001 traumatic injury claim was accepted for right shoulder
sprain (File No. xxxxxx437); and her July 21, 2002 claim was accepted for bilateral shoulder tendinitis (File No.
xxxxxx645). These files were combined, with File No. xxxxxx554 serving as the master file.

affirmed OWCP’s denial of the claim.3 The record in the instant case, however, does not contain
any evidence relating to the development of the prior claim.
The record contains a March 7, 2011 memorandum from an OWCP claims examiner
reflecting that appellant’s claim in File No. xxxxxx026 was substantially similar to her claim in
File No. xxxxxx704. Noting that he was not combining the two cases due to the fact that both
claims had been denied, the claims examiner stated that File No. xxxxxx704 should be consulted
in the event that further review was necessary in File No. xxxxxx026.
As the allegations contained in File No. xxxxxx026 are substantially the same as those
contained in File No. xxxxxx704, the medical evidence contained in File No. xxxxxx704 will
necessarily bear directly on appellant’s claim for compensation in File No. xxxxxx026. Because
it is essential for the Board to review the medical evidence contained in file number xxxxxx704
in order to render a full and fair adjudication of the present appeal, this case will be remanded for
OWCP to consolidate case file numbers xxxxxx704 and xxxxxxx026. Reconstruction of the
record will be followed by a de novo decision on the merits of the claim, in order to protect
appellant’s appeal rights.

3

Docket No. 07-1830 (issued November 14, 2007).

2

IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
December 6, 2010 decision be set aside and the case remanded for further development
consistent with this order.4
Issued: November 15, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

In light of the Board’s ruling on the December 6, 2010 merit decision, it is not necessary to address the March 7,
2011 nonmerit decision.

3

